Appeal by defendants from an order denying their motion under rules 102, 103 and 106 of the Rules of Civil Practice to dismiss the complaint or to strike out portions thereof. Order reversed on the law, with $10 costs and disbursements, and the motion to dismiss the complaint granted, with $10 costs, with leave to plaintiffs to serve an amended complaint within twenty days from the date of the order to be entered hereon. The amended complaint should contain a plain and concise statement of the material facts, without statements of evidence or legal conclusions, separately stating and numbering the causes of action alleged. The complaint as pleaded contains much useless verbiage and does not set forth any cause of action. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ., concur.